Citation Nr: 0613300	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-42 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for syncope.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from August 1982 to February 
1987.  

This appeal arises from a January 2004 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia denied service connection 
for syncope.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

In this case, such an examination is necessary.  The veteran 
claims that he experiences episodes of syncope that first 
manifested in, and are related to, his period of active 
service.  He has submitted outpatient treatment records from 
Drs. Massoud, McCowan and Reahl, private physicians, dated in 
2003, which include diagnoses of presyncope, syncope thought 
to be neurocardiogenic in nature, syncope versus partial 
complex seizures, depression versus a mood disorder and 
questionable early peripheral neuropathy.  These records 
describe the syncopal episodes as involving loss of vision, 
dizziness and feeling faint.  

The claims file also includes service medical records showing 
two in-service complaints of similar symptoms.  In May 1983, 
the veteran stated that he passed out and had extreme 
dizziness.  In November 1984, he complained of headaches and 
said he experienced loss of vision twice in two days, 
including right after standing up from a sitting position.  
The veteran claimed that he had experienced these symptoms 
before, approximately 18 months earlier.  There was no 
diagnosis of syncope during service, and the veteran did not 
undergo a separation examination.  To date, VA has not 
obtained a medical opinion addressing whether the veteran's 
current syncopal episodes are related to the documented in-
service complaints. 

The VCAA also includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  This duty requires 
VA to notify the claimant which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
VA will retrieve.  See 38 U.S.C.A. § 5103(a), (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court also held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim 
and to provide the claimant with notice of what 
information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman at 
487.  Additionally, this notice must explain that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO provided the veteran VCAA on his 
claim for service connection, but such notice did not 
include any information on disability ratings and 
effective dates.  As this appeal involves such aspects 
of a claim, the RO should ensure on remand that it 
provides the veteran all information now required 
pursuant to the Court's opinion in Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by 
specialists in neurology, cardiology and 
psychology for the purpose of determining 
the etiology of his syncopal episodes.  
The RO should forward the veteran's 
claims file to the examiners for review 
in conjunction with the examination and 
ask the examiners to confirm in their 
written report that they conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiners should:

a) indicate whether the veteran 
currently has a disorder 
characterized as or manifested 
by syncope; 

b) if so, opine whether such 
disorder is at least as likely 
as not (50 percent or greater 
likelihood) related to the 
veteran's period of active 
service, including the 
documented in service 
complaints of dizziness, 
blurred vision and fainting; 
and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.  § 3.159(b), 
which explains that, if the veteran's 
service connection claim is granted, such 
award will be assigned a disability 
rating and an effective date, and 
provides the veteran the information and 
evidence needed to establish a particular 
disability rating and effective date, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

3.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).














 Department of Veterans Affairs


